NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 14-1536
                                     _____________

                                       XI QUE LI,
                                              Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                     Respondent
                            _____________

                            On Petition for Review of an Order
                           of the Board of Immigration Appeals
                               (Agency No. A076-506-646)
                          Immigration Judge: Donald V. Ferlise

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  January 12, 2015

      Before: McKEE, Chief Judge, HARDIMAN and SCIRICA, Circuit Judges.

                             (Opinion filed: August 6, 2015)

                                        _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Chief Judge.

       Petitioner Xi Que Li filed a petition for review of the February 10, 2014 decision

of the Board of Immigration Appeals (“BIA” or “Board”) denying her motion to reopen.

For the reasons that follow, we will vacate the Board’s decision and remand for

proceedings consistent with this decision.

                                             I.

       Li is a native of China who entered the United States without proper

documentation in August of 2000. After being placed in removal proceedings, Li filed an

application for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”). Li’s initial application was based on her claim that she was forced to

undergo an abortion in accordance with China’s family planning policy. Immigration

Judge Donald V. Ferlise denied the application and ordered her removal. The BIA

affirmed the IJ’s decision. In 2007, Li filed a motion to reopen proceedings based on

changed country conditions, based on China’s family planning policy, which was denied

by the BIA. Li petitioned this Court for review, and we granted the petition and

remanded it to the BIA for further proceedings. The BIA ultimately denied that motion.

       On November 8, 2013, Li filed a second motion to reopen proceedings. This

motion was also based on a claim of changed country conditions, but it rested on Li’s

conversion to Christianity and the alleged intensification of China’s persecution of

Christians. The BIA denied the motion on February 10, 2014, declaring it untimely and

finding that Li failed to make a prima facie showing of eligibility for at least some types

of the relief she sought. Li again petitioned this Court for review.

                                             2
                                             II.1

       Though a motion to reopen must generally be filed with the BIA no later than 90

days after the entry of the final administrative decision, 8 U.S.C. § 1229a(c)(7)(C)(i), this

deadline does not apply to motions based on “changed country conditions arising in the

country of nationality . . . if such evidence is material and was not available and would

not have been discovered or presented at the previous proceeding.” Id. §

1229a(c)(7)(C)(ii); see also Zheng v. Att’y Gen., 549 F.3d 260, 265 (3d Cir. 2008).

However, even if the petitioner overcomes this “threshold” issue of demonstrating

timeliness by presenting sufficient evidence of changed country circumstances, the BIA

may still deny the motion to reopen if the movant fails to establish a prima facie case for

the relief sought. Shardar v. Att’y Gen., 503 F.3d 308, 312 (3d Cir. 2007). “[T]he prima

facie case standard for a motion to reopen . . . requires the applicant to produce objective

evidence showing a ‘reasonable likelihood’ that he can establish [that he is entitled to

relief].” Guo v. Ashcroft, 386 F.3d 556, 563 (3d Cir. 2004) (ellipsis and second alteration

in original) (quoting Sevoian v. Ashcroft, 290 F.3d 166, 175 (3d Cir. 2002)).

       We review the denial of a motion to reopen for abuse of discretion. Pllumi v. Att’y

Gen., 642 F.3d 155, 158 (3d Cir. 2011). The BIA abuses its discretion if it acts in a

manner that is “arbitrary, irrational, or contrary to law.” Filja v. Gonzales, 447 F.3d 241,

251 (3d Cir. 2006) (quoting Sevoian, 290 F.3d at 174) (internal quotation marks omitted).

Though our standard of review is a deferential one, we must be satisfied that the Board


1
 The BIA had jurisdiction to review Li’s motion to reopen under 8 C.F.R. § 1003.2, and
we have jurisdiction to review the BIA’s decision pursuant to 8 U.S.C. § 1252.
                                              3
has “followed proper procedures and considered and appraised the material evidence

before it.” Sevoian, 290 F.3d at 177 (quoting Tipu v. INS, 20 F.3d 580, 583 (3d Cir.

1994)).

          The BIA must “meaningfully consider[]” the evidence and arguments presented

by the alien in considering the motion. Zhu v. Att’y Gen., 744 F.3d 268, 272 (3d Cir.

2014). “To fulfill this requirement, the BIA must provide an indication that it considered

such evidence, and if the evidence is rejected, an explanation as to why it was rejected.”

Id. “This does not mean that the BIA is required to expressly parse each point or discuss

each piece of evidence presented, but ‘it may not ignore evidence favorable to the alien.’”

Id. (internal citation omitted) (quoting Huang v. Att’y Gen., 620 F.3d 372, 388 (3d Cir.

2010)). Thus, when dismissing the petitioner’s evidence, “the BIA should provide us

with more than cursory, summary or conclusory statements, so that we are able to discern

its reasons for declining to afford relief to a petitioner.” Zheng, 549 F.3d at 268 (citation

omitted).

                                             III.

       The BIA declared Li’s motion untimely because it found “that the evidence

regarding past and current conditions faced by Christians in China is not sufficient to

demonstrate a material change since the time of the respondent’s hearing in 2004.” (J.A.

4.) The Board’s explanation for this finding was that “[t]he evidence reflects that China

continues to allow the practice of Christianity, although there have been reports of the

detention of some leaders of underground, or ‘house,’ churches and harassment of church

members.” (Id.) It then listed a string of citations to sections of the U.S. government

                                              4
reports and publications proffered by Li, noting that it “ha[s] found that U.S. State

Department reports on country conditions are highly probative evidence and are usually

the best source of information on conditions in foreign nations.” (Id.) This explanation,

which does nothing to actually explain the Board’s reasoning, is the type of “conclusory”

analysis that makes it difficult for us to review the Board’s decision. See Zheng, 549

F.3d at 268.

       For example, after reviewing the BIA’s opinion, we are able to identify the

evidence the BIA relied upon in arriving at its conclusion, but we cannot discern why it

credited that evidence and why it apparently failed to credit other sources. The Board’s

only explanation was a general statement that it has repeatedly noted that U.S. State

Department reports are “usually the best” evidence when considering whether to grant a

motion to reopen based on changed country conditions. (J.A. 4.) However, the Board

did not explain why it only cited to eight U.S. governmental reports, half of which were

not produced by the State Department, to support its conclusion in this case. (J.A. 59-

62.) See Shardar, 503 F.3d at 316 (noting that, because the Board did not provide “any

explanation for why [the petitioner] failed to overcome the ‘temporal limitations’ in the

regulations given the evidence he presented, the Board’s conclusory handling of this

issue [in that case] was an abuse of discretion”).2 Though the BIA may analyze the


2
  The BIA also notes that Li failed to attach certain pieces of evidence on which she
relied in her motion, including reports describing conditions during the time period when
Li initially sought asylum in 2004. Though the Government argues that Li’s failure to
attach these documents prevented Li from making a showing regarding the country
conditions in 2004, the Board itself did not articulate this reasoning or otherwise explain
how—or if—the omission of the documents was relevant to its decision.
                                             5
record in a “summary” fashion without citing to each piece of evidence, the opinion as a

whole must demonstrate “that the BIA reviewed the record and . . . why the record

supports its conclusion.” Khan v. Att’y Gen., 691 F.3d 488, 499 (3d Cir. 2012). The

opinion here does not satisfy either requirement.

       Perhaps most critically, in addition to failing to explain why it credited certain

evidence, the BIA neglected to explain why it chose not to credit the evidence that was

favorable to Li. See Zhu, 744 F.3d at 272 (requiring an explanation as to why rejected

evidence was rejected). Indeed, the Board did not even mention the three lengthy NGO

reports, five sources reporting on persecution or harassment in Li’s native Fujian

Province, sixteen news articles, or various other pieces of evidence that Li attached to her

motion. Some of this evidence arguably supported Li’s claim that persecution and

harassment of Christians practicing in “house churches” had significantly worsened since

2004. For example, the ChinaAid 2011 Annual Report claimed that “the overall situation

of persecution [of Christians] can be statistically represented as being 42.5% worse than

in 2010, 63.7% worse than in 2009, 95% worse than in 2008, 261% worse than in 2007

and 318.1% worse than in 2006.” (J.A. 253.) Similarly, a New York Times article

explains that, “[a]fter years of tolerance by the country’s religious authorities,

unregistered churches have been facing increased pressure to either disband or join the

system of state-controlled congregations.” (J.A. 342). As noted, the BIA must

“meaningfully consider[]” the petitioner’s evidence, but it need not explicitly name and

analyze every piece of that evidence. Zhu, 744 F.3d at 272. However, it is certainly an



                                              6
abuse of discretion where, as here, the Board “fail[s] to discuss most of the evidentiary

record.” Zheng, 549 F.3d at 271.

        We recognize that, even if a motion to reopen is timely filed, the BIA may deny

the motion for various other reasons, including the movant’s failure to establish a prima

facie case for the relief sought. See Shardar, 503 F.3d at 313. In this case, however, the

BIA’s analysis of Li’s eligibility for the relief sought suffers from the same infirmities as

its analysis of the timeliness issue. Indeed, as the Government acknowledges, it is not

even clear whether the BIA reached the question of whether Li had shown a prima facie

case of eligibility for asylum. It did not do so explicitly, though it did comment that Li

had not shown that “she will likely suffer mistreatment amounting to persecution.” (J.A.

4.) Given the BIA’s terse statements with regards to Li’s eligibility for relief, it is not

only impossible for us to review its conclusions—it is difficult to discern if it even made

a conclusion.

        Though we proceed cautiously in disturbing the BIA’s discretionary ruling on a

motion to reopen, we are nevertheless mindful of our appellate function. We must be

able to review the reasoning supporting the BIA’s factual and legal conclusions and

determine if it supports the BIA’s decision. The BIA’s opinion here does not allow us to

do that. Accordingly, we will vacate the BIA’s decision denying Li’s motion to reopen.

However, in holding that the Board abused its discretion in failing to provide sufficient

reasoning for its decision, we do not comment substantively on any of the issues in this

case.

                                             IV.
                                               7
       For the reasons set forth above, we will vacate the BIA’s order and remand for

further proceedings consistent with this decision.




                                             8